PER CURIAM.
We treat Robinson’s petition for writ of certiorari as an appeal because a direct appeal is the appropriate method to review a circuit court order denying a petition for writ of habeas corpus filed in the circuit court. See Fla. R.App. P. 9.030(b)(1)(A); Johnson v. State, 390 So.2d 1234, 1235 n. 1 (Fla. 5th DCA 1980).
*292Robinson filed a petition for writ of ha-beas corpus in the circuit court for Volusia County, attacking an habitual offender sentence imposed in the circuit court for Polk County, Florida. The trial court correctly concluded that the proper venue for Robinson’s petition was in Polk County. Bryant v. State, 780 So.2d 978 (Fla. 5th DCA 2001).
AFFIRMED.
SAWAYA, MONACO and EVANDER, JJ., concur.